OPINION — AG — WE ARE UNABLE TO ANSWER YOUR QUESTION COMPLETELY BECAUSE THIS OFFICE DOES NOT HAVE THE WATER SUPPLY SURVEY AND OTHER PERTINENT INFORMATION NECESSARY TO ASCERTAIN WHETHER THE UNITED STATES DEPARTMENT OF THE INTERIOR WITHDREW ALL OR ONLY A PART OF THE UNAPPROPRIATED WATER DESCRIBED IN ITS NOTICE OF WITHDRAWAL DATED JULY 13, 1939. HOWEVER, PURSUANT TO THE PROVISIONS OF 82 O.S. 1963 Supp., 25 [82-25], THE WATER RESOURCES BOARD DETERMINES THERE IS NO UNAPPROPRIATED WATER AVAILABLE, THEN IT SHALL REJECT THE APPLICATION IN QUESTION. CITE: 82 O.S. 1963 Supp., 24 [82-24] 82 O.S. 1963 Supp., 21 [82-21], 82 O.S. 1961 91 [82-91] (LEE COOK)